DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/993,748 filed on 08/14/2020.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 10/12/2022, which replace all prior or other submitted versions of the claims.
	-Claims 5-7, 12 and 13 are cancelled.
	-Claim 1, 8, 15 are amended.
-Claims 1-4, 8-11,14-16 are pending.
-Claims 1-4, 8-11,14-16 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

6.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Remarks/Amendments
7.	Applicant's remarks/arguments, see page 5-8, filed 10/12/2022, with respect to REMARKS, have been acknowledged.

8.	Applicant's remarks/arguments, See page 5, filed 10/12/2022, with respect to the Claim Objections, have been considered. The minor objections identified in the previous office action have been withdrawn.

9.	Applicant's remarks/arguments, see page 5-7, filed 10/12/2022, with respect to the Claim Rejections under 35 U.S.C. § 103, have been considered but are moot and/or not persuasive because the arguments do not apply to the new grounds of rejection being used in the current office as noted, and addressed below.  At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also moot. 
To the extent the current office action continues to rely on Li et. al (US-20220053552-A1) referenced hereafter as “Li”, applicant’s remarks as may be applicable to Li are addressed below. It is further noted that the rejection of claim 1 (utilized as an example to represent other independent claims sharing parallel features as in claim1) is presented in a USC 103 rejection in combination with disclosures KARAKI et. al (US-20220200734-A1) referenced hereafter as “KARAKI”.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

A.	Regarding applicant’s remarks pertaining to Li see page 5 (ln 29-31), Page 6 (ln 1-4) , i.e.,
 “In the claimed invention, only one encoded bit sequence is generated by jointly encoding of HARQ-ACK and UCL Therefore, only one beta offset has to be used for generation of only one jointly encoded bit sequence. And if the beta offset of the UCI and the beta offset of the HARQ-ACK are provided, only the beta offset of the HARQ-ACK can be used for generation of only one jointly encoded bit sequence. Meaning that the beta offset of UCI is not used for generation of only one jointly encoded bit sequence. Accordingly, only one jointly encoded bit sequence is multiplexed (i.e., mapped) to PUSCH resource.”,
And furthermore  see page 5 (ln 5-7) i.e. “Applicants submit neither Li nor Wang teach or suggest such features” ,
Examiner respectfully disagrees and contends otherwise noting applicant’s arguments are not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see page 5 (ln 29-31), Page 6 (ln 1-4) of applicant’s arguments as referenced above) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Genus, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

B. 	Regarding applicant’s remarks pertaining to Li see Page 6 (ln 6-7) , i.e. “Li does not disclose that UCI and HARQ-ACK are jointly encoded”, and furthermore see Page 6 (ln 16-17), i.e. “Nothing in Li teaches or suggests joint encoding of UCI and HARQ-ACK.”, and furthermore see Page 6 (ln 21-22), i.e. “Li do not disclose the feature of only the beta offset of HARQ-ACK being used for jointly encoding of the HARQ-ACK and UCL”,
	Examiner respectfully disagrees and contends otherwise presenting subject limitation from claim 1 as presented in the current office action (as also representative of claims 8, 15 which recite parallel features) that, Li teaches the subject limitation referenced as noted below:
and transmitting, through a CG-physical uplink shared channel (CG-PUSCH), the CG-UCI and the HARQ-ACK information (Li - FIG. 1 & ¶0049 Step 102.. Determine positions of REs to be occupied by each type of uplink control information; ¶0053 ..if the configured grant PUSCH and the PUCCH overlap in time domain and meet a specific time requirement, the terminal needs to multiplex the UCI on the PUCCH to the configured grant PUSCH for transmission….the at least one type of uplink control information in this embodiment of this disclosure may further include second control information; ¶0054 (ln 4-10)  the second control information includes at least one of hybrid automatic repeat request acknowledgement (HARQ-ACK) and channel state information (CSI)); 
Which the examiner respectfully contends and notes teaches: In addition to CG-UCI (i.e., HARQ ID, RV, etc.), UCI multiplexed on to CG-PUSCH includes a second type of control information or UCI (HARQ ACK and CSI)) 
which are jointly encoded (Li - ¶0059 (ln 1-7) see above; ¶0059 (ln 32-37) terminal determines a corresponding target parameter based on a table (refer to Table 1 to Table 3 below) of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters; ¶0060 CG-UCI and HARQ-ACK/CSI may have the same correspondence table); 
Which the examiner respectfully contends and notes teaches: UE determines a corresponding beta offset parameter based upon a shared table comprising beta offset for UCI, a shared table comprising Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a shared Betaoffset table/category), 
wherein the CG-UCI and the HARQ-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (Li - ¶0059 (ln 1-7) see above; ¶0059 (ln 32-37) see above ;¶0060 See above); 
Which the examiner respectfully contends and notes teaches: the UE determines a corresponding beta offset parameter based upon a shared table determined from individual available tables comprising and corresponding to beta offset for UCI and/or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a beta offset from a shared Betaoffset table, where the beta offset for encoding can be determined from the same correspondence Table including such as Table 2 – Betaoffsets HARQ ACK i.e. based on the second beta offset, from among the available Betaoffset Tables for the first beta offset (Betaoffset CG-UCI)) and the second Betaoffset (beta offset HARQ-ACK). 
Furthermore with regard to applicant’s responses, a question is posed of the applicant as to how applicant addresses the disclosures of Li ¶0060, i.e. where “CG-UCI and HARQ-ACK/CSI may have the same correspondence table” to the specific disclosures of “Table 1 to Table 3” referenced in Li ¶0059 and further listed thereafter, including where TABLE 2 associates with offset HARQ-ACK?  
As such, the examiner respectfully contends that applicant’s remarks and arguments are not persuasive, and that the teachings/disclosures of Li as referenced continues to read upon the subject claim limitations as recited.
Examiner furthermore respectfully notes and presents that the subject claim limitations pertaining to applicant’s remarks and arguments are further disclosed via the new grounds of rejection of claim 1 (utilized as an example representing other claims with parallel features) rejected under 35 U.S.C. 103 as being unpatentable over Li in view of KARAKI where each and every limitation as currently presented and as amended are disclosed in combination.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

C.	Regarding applicant’s remarks pertaining to claims 2-4, 9-11, 14, 16 (see page 6 (ln 33-34), Page 7 (ln 1-2), Page 7 (ln 6-14), Page 7 (ln19-26) ), the examiner respectfully contends that at least via dependency, and furthermore via individual rejections presented for claims 2-4, 9-11 and 14 in this office action, applicant’s remarks are not persuasive.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

14.            Claims 1, 2, 4, 8, 9, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al (US-20220053552-A1) referenced hereafter as “Li”, in view of KARAKI et. al (US-20220200734-A1) referenced hereafter as “KARAKI”.
Regarding Claim 1. (Currently Amended) Li teaches: A method of a user equipment (UE) in a wireless communication system (Li – Fig. 1 & ¶0046 method for transmitting uplink control information.. applied to a terminal: NOTE: A method as utilized by a terminal i.e. UE), 
the method comprising: receiving information (Li – FIG. 1 & ¶0047 Step 101: Obtain a target parameter of each type of uplink control information in at least one type of uplink control information based on a type of a configured grant physical uplink shared channel PUSCH;¶0058  configured grant PUSCH is configured by using RRC and sent periodically.. network-side device may use the same RRC information element (IE) to configure .. .., or use different RRC IEs to configure the uplink control information .. network-side device may separately configure ..may jointly configure all or part of the uplink control information.. ; ¶0059 (ln 1-7) for the type-1 configured grant PUSCH, target parameters (beta offset) corresponding to CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are separately configured by using RRC. ..what is configured by using RRC is the identification information (namely, an offset index) corresponding to the target parameters; NOTE: Parameters comprising Beta Offsets information for CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are received using RRC IEs) including (i) a first beta offset of Configured Grant (CG) Uplink Control Information (UCI) (Li - ¶0059 (ln 1-7) See above; NOTE: Parameters comprising Beta Offset information for CG-UCI)
and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARQ- ACK) information (Li - ¶0059 (ln 1-7) See above; NOTE: Parameters comprising Beta Offset information for …, HARQ-ACK); 
and transmitting, through a CG-physical uplink shared channel (CG-PUSCH), the CG-UCI and the HARQ-ACK information (Li - FIG. 1 & ¶0049 Step 102.. Determine positions of REs to be occupied by each type of uplink control information; ¶0053 ..if the configured grant PUSCH and the PUCCH overlap in time domain and meet a specific time requirement, the terminal needs to multiplex the UCI on the PUCCH to the configured grant PUSCH for transmission….the at least one type of uplink control information in this embodiment of this disclosure may further include second control information; ¶0054 (ln 4-10)  the second control information includes at least one of hybrid automatic repeat request acknowledgement (HARQ-ACK) and channel state information (CSI); NOTE: In addition to CG-UCI (i.e., HARQ ID, RV, etc.), UCI multiplexed on to CG-PUSCH includes a second type of control information or UCI (HARQ ACK and CSI)) which are jointly encoded (Li - ¶0059 (ln 1-7) see above; ¶0059 (ln 32-37) terminal determines a corresponding target parameter based on a table (refer to Table 1 to Table 3 below) of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters; ¶0060 CG-UCI and HARQ-ACK/CSI may have the same correspondence table; NOTE: UE determines a corresponding beta offset parameter based upon a shared table beta offset for UCI or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a shared Betaoffset table/category), 
wherein the CG-UCI and the HARQ-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (Li - ¶0059 (ln 1-7) see above; ¶0059 (ln 32-37) see above ;¶0060 See above; NOTE: the UE determines a corresponding beta offset parameter based upon a shared table determined from individual available tables corresponding to beta offset for UCI and/or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a beta offset from a shared Betaoffset table, where the beta offset for encoding can be determined from the same correspondence Table such as Table 2 – Betaoffsets HARQ ACK i.e. based on the second beta offset, from among the available Betaoffset Tables for the first beta offset (Betaoffset CG-UCI)) and the second Betaoffset (beta offset HARQ-ACK).  
Assuming arguendo (emphasis added Li discloses subject limitation as presented above) Li does not appear to explicitly teach or strongly suggest: jointly encoded based on second beta offset;
KARAKI discloses: wherein the CG-UCI and the HARQ-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (KARAKI – FIG. 12 & ¶0209 receiving (Block S138)…. downlink control information for a configured grant physical uplink shared channel, CG-PUSCH….. transmitting (Block S140)…CG-UCI, on the CG-PUSCH, the CG-UCI being mapped to the CG-PUSCH based at least in part on a presence of at least one …. HARQ-ACK; FIG. 15 & ¶0153….jointly encoding…HARQ-ACK…CG-UCI…same priority…; ¶0240…. CG-UCI may be …. to PUSCH as …. in FIG. 15…. and CG-UCI may be considered part of HARQ-ACK UCI ....; ¶0242 Alternative 1; ¶0243…. CG-UCI transmission on PUSCH with UL-SCH, the number of coded modulation symbols … for CG-UCI transmission…. is determined as….(See formula);¶0244-0247….β…offset…. value is the same value that is configured for the HARQ-ACK UCI; NOTE: a method (FIG. 12) for receiving information pertaining to a CG-PUSCH, and transmitting through CG-PUSCH a CG-UCI mapped based upon a presence of at least one HARQ-ACK i.e. and HARQ- ACK, where furthermore (FIG.15) the CG-UCI is mapped to the PUSCH and the CG-UCI is considered part of the HARQ-ACK i.e. CG-UCI and HARQ-ACK are jointly encoded utilizing a UCI beta offset value that is the same value as that configured for HARQ-ACK i.e. based upon the second beta offset among the first beta offset and the second beta offset ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with teachings of KARAKI, since advantageously provides methods and apparatuses for configured grant uplink control information (UCI) mapping rules for efficient use of configured uplink, including improving data rate, latency, and/or power consumption and thereby providing reduced user waiting time (KARAKI ¶00044-45; ¶0178).

Regarding Claim 2. (Previously Presented) Li in view of KARAKI teaches: The method of claim 1, 
furthermore Li discloses: wherein the first beta offset is not used for jointly encoding the CG-UCI and the HARQ-ACK information (Li - ¶0060 See Claim 1; NOTE: when the beta offset parameter for encoding CG-UCI and HARQ is chosen based solely on the same correspondence table for Betaoffset-HARQ (i.e. second beta offset), the first beta offset (Beta-offset CG-UCI) is not used).
furthermore KARAKI discloses: wherein the first beta offset is not used for jointly encoding the CG-UCI and the HARQ-ACK information (KARAKI - ¶0244-0247 See Claim 1….β…offset…. value is the same value that is configured for the HARQ-ACK UCI; NOTE: the beta offset parameter for encoding CG-UCI and HARQ is chosen based solely on Betaoffset configured for HARQ-ACK (i.e. second beta offset) and not vice versa)

Regarding Claim 4. (Previously Presented) Li in view of KARAKI teaches: The method of claim 1 ,
furthermore Li discloses: wherein the information is received through a Radio Resource Control (RRC) signal (Li - ¶0058  ; ¶0059 (ln 1-7) See claim1; NOTE:  Beta Offsets information for CG-UCI, HARQ-ACK, CSI part 1, and CSI part 2 are received using RRC IEs signaling ).  

Regarding Claim 8. (Currently Amended) Li teaches: A user equipment (UE) configured for use in a wireless communication system (Li - FIG. 6, ¶0004 UE or terminal ; ¶0192 a hardware structure of a terminal for implementing; ¶0194 processor 611 is configured to obtain a target parameter of each type of uplink control information; ¶ radio frequency unit 610 is configured to: based on the number of REs and the positions of REs, send the at least one type of uplink control information through the configured grant PUSCH; NOTE: a terminal or UE user equipment), 
the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operatively connected to the at least one transceiver and the at least one processor and, when executed, causing the at least one transceiver and the at least one processor to perform operations (Li – FIG. 6 See 610 – transceiver, 611 processor, 690 memory, depicted as interconnected ¶0207memory 690 may be configured to store software programs and various data; ¶0208running or executing a software program and/or module that is stored in the memory 690 and calling data stored in the memory 690, the processor 611 executes various functions of the terminal and processes data)
(See rejection of Claim 1. Claim 8 recites similar and parallel features to Claim 1 and Claim 8 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate) comprising: receiving, through the at least one transceiver, information including (i) a first beta offset of Configured Grant (CG)-Uplink Control Information (UCI) and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARQ-ACK) information; and transmitting, through the at least one transceiver through a CG- physical uplink shared channel (CG-PUSCH), the CG-UCI and the HARQ-ACK information which are jointly encoded, wherein the CG-UCI and the HARQ-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (See rejection of Claim 1. Claim 8 recites similar and parallel features to Claim 1 and Claim 8 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 9. (Previously Presented) Li in view of KARAKI teaches:   The UE of claim 8, 
(See rejection of Claim 2. Claim 9 recites similar and parallel features to Claim 2 and Claim 9 is the accompanying UE to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)
wherein the first beta offset is not used for jointly encoding the CG-UCI and the HARQ-ACK information (See rejection of Claim 2. Claim 9 recites similar and parallel features to Claim 2 and Claim 9 is the accompanying UE to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 11. (Previously Presented) Li in view of KARAKI teaches:   The UE of claim [[9]] 8,
(See rejection of Claim 4. Claim 11 recites similar and parallel features to Claim 4 and Claim 11 is the accompanying UE to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate) wherein the information is received through a Radio Resource Control (RRC) signal (See rejection of Claim 4. Claim 11 recites similar and parallel features to Claim 4 and Claim 11 is the accompanying UE to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 15. (Currently Amended) Li teaches: An apparatus for a user equipment (UE), the apparatus comprising: at least one processor(Li - FIG. 6, ¶0004 UE or terminal ; ¶0192 a hardware structure of a terminal for implementing; ¶0193 terminal includes but is not limited to a mobile phone, a tablet computer, a laptop computer, a personal digital assistant, an in-vehicle terminal, a wearable device, a pedometer, and the like; ¶0194 processor 611 is configured to obtain a target parameter of each type of uplink control information; ¶ radio frequency unit 610 is configured to: based on the number of REs and the positions of REs, send the at least one type of uplink control information through the configured grant PUSCH; NOTE: a terminal apparatus which can be UE - user equipment in various apparatus forms including in vehicle terminal or an apparatus for a UE); 
(See rejection of Claim 1 & 8. Claim 15 recites similar and parallel features to Claim 1, Claim 8, and Claim 15 is the accompanying An apparatus for a UE to Claim 1, and the rationale for the rejection of claim 1, Claim 8 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
and at least one computer memory operatively connected to the at least one processor and, when executed, causing the at least one processor to perform operations comprising: receiving information including (i) a first beta offset of Configured Grant (CG)-Uplink Control Information (UCI) and (ii) a second beta offset of hybrid automatic repeat request acknowledgement (HARQ-ACK) information; and transmitting, through a CG-physical uplink shared channel (CG- PUSCH), the CG-UCI and the HARQ-ACK information which are jointly encoded, wherein the CG-UCI and the HARQ-ACK information are jointly encoded based on the second beta offset among the first beta offset and the second beta offset (See rejection of Claim 1 & 8. Claim 15 recites similar and parallel features to Claim 1, Claim 8, and Claim 15 is the accompanying An apparatus for a UE to Claim 1, and the rationale for the rejection of claim 1, Claim 8 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 16. (Previously Presented) Li Teaches: A non-transitory medium which is readable by a processor and storing instructions cause the processor to perform (Li – FIG. 6 See 610 – transceiver, 611 processor, 690 memory, depicted as interconnected ¶0207 memory 690 may be configured to store software programs and various data; ¶0208 running or executing a software program and/or module that is stored in the memory 690 and calling data stored in the memory 690, the processor 611 executes various functions of the terminal and processes data; NOTE: memory i.e. non transitory medium) 
(See rejection of Claim 1, Claim 16 recites similar and parallel features to Claim 1, and Claim 16 is the accompanying non-transitory medium to Claim 1, and the rationale for the rejection of claim 1, applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
the method of claim 1 (See rejection of Claim 1, Claim 16 recites similar and parallel features to Claim 1, and Claim 16 is the accompanying non-transitory medium to Claim 1, and the rationale for the rejection of claim 1, applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

11.            Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of KARAKI, further in view of Yang et. al (US-20200383132-A1) referenced hereafter as “Yang”.
Regarding Claim 3. (Previously Presented) Li in view of KARAKI teaches:  The method of claim 1, 
furthermore Li discloses: wherein  the second beta offset is used for jointly encoding the CG-UCI and the HARQ-ACK information (Li - ¶0060 See Claim 1; NOTE: UE determines a corresponding beta offset parameter based upon a shared table, beta offset for UCI or Betaoffset for HARQ, i.e. the CG-UCI and HARQ are jointly encoded based upon a shared Betaoffset table/category, where the beta offset for encoding can be determined from the  same correspondence Table which includes Table2 – Betaoffsets HARQ ACK - values for the second beta offset utilized, from among the wider range of available values for the first beta offset (Betaoffset CG-UCI)) and the second Betaoffset (beta offset HARQ-ACK)  )
furthermore KARAKI discloses: wherein  the second beta offset is used for jointly encoding the CG-UCI and the HARQ-ACK information (KARAKI - );¶0244-0247 See Claim 1….β…offset…. value is the same value that is configured for the HARQ-ACK UCI; NOTE: the beta offset parameter for encoding CG-UCI and HARQ is chosen based solely on Betaoffset configured for HARQ-ACK (i.e. second beta offset))
Li in view of KARAKI does not appear to explicitly teach or strongly suggest: it is predetermined that the second beta offset is used
Yang teaches: wherein it is predetermined that the second beta offset is used for jointly encoding the UCI and the HARQ-ACK information(¶0075 (ln 6-22) the UCI includes at least one of … a number of subframes reserved for uplink transmission a hybrid automatic repeat request, HARQ, identification, a new data indicator, a redundancy version, a wireless device identifier, and a channel occupancy time, COT, indicator....if the UCI is transmitted on the PUSCH, the UCI and the AUL data transmission are multiplexed such that the UCI is mapped from symbol 1 to symbol 12 of a subframe…..a beta offset value to account for different block error rate, BLER, targets and encoding schemes is configured in the wireless device to determine how many coded modulation symbols to use for carrying the UCI in the PUSCH… beta offset values are mapped by reusing a predetermined hybrid automatic repeat request, HARQ, acknowledgement, ACK, offset mapping table; NOTE: UCI including HARQ ACK and AUL data is multiplexed on PUSCH, encoded using a predetermined HARQ Betaoffset i.e. predetermined second beta-offset ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li in view of KARAKI with teachings of Yang, since Yang advantageously provides a method and system for uplink control signaling for unscheduled uplink access on an unlicensed cell (Yang ¶0071).

Regarding Claim 10. (Previously Presented) Li in view of KARAKI teaches:  The UE of claim 8, 
(See rejection of Claim 3. Claim 10 recites similar and parallel features to Claim 3 and Claim 10 is the accompanying UE to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
wherein it is predetermined that the second beta offset is used for jointly encoding the CG-UCI and the HARO-ACK information (See rejection of Claim 3. Claim 10 recites similar and parallel features to Claim 3 and Claim 10 is the accompanying UE to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate).

12.            Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of KARAKI, further in view of Bhattad et. al (US-20210051702-A1) referenced hereafter as “Bhattad”, and further in view of Sun et. al (US-20210022157-A1) referenced hereafter as “Sun”.
Regarding Claim 14. (Original) Li in view of KARAKI teaches:  The UE of claim 8, 
furthermore Li discloses: wherein the UE includes vehicle communicable with at least one of a network (Li – FIG. 6 & ¶0193 terminal includes but is not limited to a mobile phone, .. an in-vehicle terminal: NOTE: Vehicle terminal performing method with network) ;
Li in view of KARAKI does not appear to explicitly teach or strongly suggest: or vehicle other than the UE;
Bhattad discloses: vehicle communicable with at least one of a network 
or 
vehicle other than the UE (Bhattad – Fig. 1 & ¶0076.. low-latency TDD/FDD communications, such as in a vehicle-to-vehicle (V2V); NOTE: V2V enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li in view of KARAKI with the teachings of Bhattad, since Bhattad enables UL communication signal including CG-UCI multiplexed with and related to normal UCI and/or configured-UL data, where the CG-UCI may indicate information associated with at least one of UCI or UL data, and the CG-UCI can enable robust decoding of the other normal UCIs (Bhattad ¶0069).
While Li in view of KARAKI and Bhattad teaches: The UE of claim 8, wherein the UE includes vehicle communicable with at least one of a network or vehicle other than the UE;
Li in view of KARAKI and Bhattad does not appear to explicitly teach or strongly suggest: an autonomous driving vehicle,
	Sun discloses: wherein: UE includes an autonomous driving vehicle communicable with at least one of a network (Sun ¶0033.. “mobile device,” “user equipment device” and “user equipment (UE)” are used interchangeably herein to refer to.. smart cars, autonomous vehicles; ¶0047 .. a mobile device may perform a configured grant uplink (CG-UL) transmission; NOTE: A UE that is an autonomous driving vehicle communicating via CG-UL with network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li in view of KARAKI and Bhattad with the teachings of Sun, since Sun enables a mobile device to better manage monitoring the physical downlink control channel and enabling dynamic control monitoring changes by a mobile to improve power usage efficiency (Sun ¶0043-44, ¶0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414